COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Richard Calvert and Melissa Calvert Morris v. Deborah
                              Calvert Crawley, Robert D. Calvert, Jr., and Laura Calvert
                              Bates

Appellate case number:        01-20-00105-CV

Trial court case number:      271290-403

Trial court:                  County Probate Court No. 4 of Harris County

       Appellants, Richard Calvert and Melissa Calvert Morris, timely filed their notice of
appeal on January 29, 2020. Appellants’ filing date established a deadline of February 12,
2020, for any other party wishing to file a notice of appeal. On February 20, 2020,
appellees/cross-appellants, Deborah Calvert Crawley, Robert D. Calvert, Jr., and Laura
Calvert Bates, filed their “Notice of Conditional Cross-Appeal.” On March 31, 2020, the
Clerk of this Court notified appellees/cross-appellants that the cross-appeal was subject to
dismissal for want of jurisdiction because the notice of conditional cross-appeal did not
appear to be timely filed. Appellees/cross-appellants responded with a “Motion to Extend
Time to File Notice of Conditional Cross-Appeal,” in which they provide a reasonable
explanation for the failure to file the notice of cross-appeal timely.1 See TEX. R. APP. P.
10.5(b)(1)(C), 26.3; see also Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1996)
(explaining, although motion for extension is implied, appellant must provide reasonable
explanation for failing to file notice of appeal timely). Accordingly, we grant
appellees’/cross-appellants’ “Motion to Extend Time to File Notice of Conditional Cross-
Appeal.”



1
       A motion for extension of time to file a notice of appeal is implied when a party, acting in
       good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the
       fifteen-day extension period provided by rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt
       v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997).
        Appellees/cross-appellants have also filed a “Motion for Leave to Assert Cross-
Appeal Points in the Appellee[s’] Brief.” The motion is denied. Cross-Appellants’ brief,
if any, is due 30 days from the date of this order.
      It is so ORDERED.

Judge’s signature: _______/s/ Evelyn V. Keyes_____
                    Acting individually  Acting for the Court

Date: ___April 14, 2020____